         Case 2:19-bk-21271-SK Doc 31 Filed 12/21/19                                Entered 12/21/19 21:30:59                Desc
                             Imaged Certificate of Notice                           Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-21271-SK
Eduardo Enrique Vallejo                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 19, 2019
                                      Form ID: van105                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: eevallejo@yahoo.com Dec 20 2019 04:35:16     Eduardo Enrique Vallejo,
                 508 North California Street,   Burbank, CA 91505-3537
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Edward A Treder   on behalf of Interested Party    Courtesy NEF cdcaecf@bdfgroup.com
              Frederic J DiSpigna    on behalf of Creditor   Bank of America, N.A. fdispigna@mlg-defaultlaw.com,
               bkecf@mlg-defaultlaw.com
              Kathy A Dockery (TR)    EFiling@LATrustee.com
              Matthew D. Resnik    on behalf of Debtor Eduardo Enrique Vallejo matt@rhmfirm.com,
               roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;pris
               cilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com
              Sheryl D Noel   on behalf of Creditor    WHEELS FINANCIAL GROUP, LLC, dba Loanmart
               snoel@ch-law.com, kimburgia@ch-law.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                             TOTAL: 6
    Case 2:19-bk-21271-SK Doc 31 Filed 12/21/19                                 Entered 12/21/19 21:30:59                 Desc
                        Imaged Certificate of Notice                            Page 2 of 4
FormCACB 105 (AO:finmgtnotice)
(10/05 Rev. 12/2015)
WARNING: YOU WILL NOT RECEIVE A DISCHARGE UNLESS YOU TAKE THE REQUIRED PERSONAL FINANCIAL
MANAGEMENT COURSE AFTER YOU FILE BANKRUPTCY AND YOUR COURSE PROVIDER FILE THE DEBTOR'S
CERTIFICATION OF COMPLETION OF THE COURSE OR YOU FILE OFFICIAL FORM 423 CERTIFYING THAT YOU
COMPLETED THIS COURSE.
ADVERTENCIA: NO RECIBIRÁ UNA DESCARGA DE BANCARROTA A MENOS QUE TOME EL CURSO REQUERIDO DE
ADMINISTRACIÓN DE FINANZAS PERSONALES DESPUES DE PRESENTAR SU BANCARROTA Y SU PROVEEDOR
ARCHIVE LA CERTIFICACIÓN DE FINALIZACIÓN DE CURSO O USTED PRESENTE EL FORMULARIO OFICIAL 423
CERTIFICANDO QUE HA CUMPLIDO CON ESTE CURSO.
                                          United States Bankruptcy Court
                                            Central District of California
                                         255 East Temple Street, Los Angeles, CA 90012

                          NOTICE OF REQUIREMENT TO FILE A
                CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                  (Official Form 423)

   DEBTOR(S) INFORMATION:                                                             BANKRUPTCY NO. 2:19−bk−21271−SK
   Eduardo Enrique Vallejo
   SSN: xxx−xx−9049                                                                   CHAPTER 13
   EIN: N/A
   aka Ed Vallejo
   508 North California Street
   Burbank, CA 91505




Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal financial
management in order to receive a discharge under chapter 13 (11 U.S.C. § 1328(g)). Pursuant to Rule 1007(b)(7) of the Rules
of Bankruptcy Procedure, the debtor must complete and file the Certification About a Financial Management Course (Official
Form 423)* as described in 11 U.S.C. § 111 unless the course provider has already notified the court of the debtor's completion
of the course. To view a list of approved providers of Personal Financial Management Instructional Course, go to
http://www.justice.gov/ust/eo/bapcpa/ccde/cc_approved.htm.

Debtor(s) and/or debtor's attorney is/are notified that Official Form 423 must be filed by debtor before a discharge can be
entered unless the course provider has already notified the court of the debtor's completion of the course. Debtor and/or
debtor's attorney is notified that the debtor must file Official Form 423 no later than the last payment made by the debtor as
required by the plan, or the filing of a motion for entry of discharge under 11 U.S.C. § 1328(b) unless the course provider has
already notified the court of the debtor's completion of the course. Failure to file the certification will result in the case being
closed without an entry of discharge. If the debtor subsequently files a Motion to Reopen the Case to allow for the filing of the
Official Form 423, the debtor must pay the full reopening fee due for filing the motion.

This is not the same form as the Certificate of Credit Counseling that you may have filed at the beginning of your case. This is a
different form. A copy of the Official Form 423 is included with this notice. Additional copies of the Official Form 423 can be
obtained at www.cacb.uscourts.gov.


                                                                                  BY THE COURT,
Dated: December 19, 2019                                                          Kathleen J. Campbell
                                                                                  Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Management Course) must be filed by every individual debtor in a
chapter 7, chapter 11 in which § 1141(d)(3) applies, or chapter 13 case. If a joint petition is filed, each spouse must complete
and file a separate certification. See Fed.R.Bank.P.1007(b).

                                       THE OFFICIAL FORM 423 IS ATTACHED

(Form VAN−105 − defina) rev. 12/2015                                                                                         30 / AUT
Case 2:19-bk-21271-SK Doc 31 Filed 12/21/19        Entered 12/21/19 21:30:59   Desc
                    Imaged Certificate of Notice   Page 3 of 4




                 THIS PAGE IS LEFT BLANK INTENTIONALLY
Case 2:19-bk-21271-SK Doc 31 Filed 12/21/19        Entered 12/21/19 21:30:59   Desc
                    Imaged Certificate of Notice   Page 4 of 4
